DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 17, it is unclear as to what is being defined from the statement “A cartridge for use in an oral care appliance comprising”.  Is the cartridge comprising or is the oral care appliance comprising?  If the cartridge is comprising, the statement should read “A cartridge for use in an oral care appliance, said cartridge comprising”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10604394. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Antonio et al. (7086431).
Regarding claim 1, the D’Antonio et al. reference discloses a cartridge (10) for use in an oral care appliance (capable) comprising: a housing (12) for storing an oral care composition;
a connection interface (33) configured to form a detachable connection with the oral care appliance (18; the vial can be used to apply medication to one’s mouth); and
a valve assembly (see Fig-2B):
(i)    positioned in the connection interface (33);
(ii)    comprising at least two valves (32, 34, 48); and
(iii)    configured to prevent escape of the oral care composition when the connection interface (33) is in a detached position (when detached no composition can escape) and to allow flow of the oral care composition, through the at least two valves (32 and 48) and the connection interface (33) and to the oral care appliance, when the connection interface is in an attached position (see column 6, lines 12 – 40).

Regarding claims 2-4, wherein at least a portion of the housing is rigid (see col. 4, line 55), symmetrical and is capable of storing an oral care composition.

Regarding claims 5, wherein the housing comprises a flexible membrane (17) configured to deform in response to pressure variations (inherent).

Regarding claim 6, wherein the at least two valves (32, 34 and 48) of the valve assembly are made of a flexible material. Valves (32, 34 and 48) are duckbill valves, which would indicate flexible material.
Regarding claim 7, wherein the valve assembly forms at least one fluidic path (28 and 44) allowing the flow of oral care composition through the connection interface when the connection interface is in the attached position (see Fig-2B).

Regarding claim 8, wherein the connection interface (33) is a cartridge neck
(21).

Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (6948875).
Regarding claim 1, the Jang reference discloses a cartridge for use in an oral care appliance (100) comprising: a housing (200) for storing an oral care composition;
a connection interface (see neck of housing 200) configured to form a detachable connection with the oral care appliance (100); and
a valve assembly (see Figs 3 and 4):
(i)    positioned in the connection interface (see Fig. 3);
(ii)    comprising at least two valves (320, 330); and
(iii)    configured to prevent escape of the oral care composition when the connection interface is in a detached position (when detached no composition can escape) and to allow flow of the oral care composition, through the at least two valves (320 and 330) and the connection interface and to the oral care appliance (100), when the connection interface is in an attached position (see column 6, lines 36 - 54).

Regarding claims 2-4, wherein at least a portion of the housing is rigid, symmetrical and is capable of storing an oral care composition.  The Jang device is rigid, symmetrical and stores toothpaste.

Regarding claim 7, wherein the valve assembly forms at least one fluidic path (110) allowing the flow of oral care composition through the connection interface when the connection interface is in the attached position (see col. 5, lines 12 - 17).

Regarding claim 8, wherein the connection interface is a cartridge neck. See Figure 3.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spies et al. (6241412).
Regarding claim 9, the Spies et al. reference discloses a cartridge for use in an oral care appliance (100) comprising:
a housing (1000) for storing an oral care composition;
a connection interface (defined at 310) configured to form a detachable connection with the oral care appliance (100); and
a valve assembly positioned in the connection interface and comprising at least two valves (check valves 330 and 335);
wherein the cartridge (1000) is configured to be plugged to the oral care appliance (100) and operatively engage with a needle assembly (345) of the oral care appliance to facilitate flow of the oral care composition from the cartridge (1000) into the oral care appliance (100).

Regarding claim 10, wherein at least a portion of the housing is rigid.  The housing (305) is rigid.

Regarding claim 11, wherein the housing (1000) has a symmetrical shape.  See Figures.

Regarding claim 12, wherein the housing (1000) comprises a cavity (315) for storing the oral care composition.

Regarding claim 13, wherein the housing (1000) comprises a flexible membrane (1330) configured to deform in response to pressure variations.

Regarding claim 14, wherein the at least two valves (330, 335) of the valve assembly are made of a flexible material.  Web D is a flexible material that carries ball E and allows it to reciprocate from seat B to seat C.  See Figures 6 – 8B.

Regarding claim 15, wherein the valve assembly forms at least one fluidic path allowing the flow of oral care composition through the connection interface when the connection interface is in an attached position. See column 4, lines 23 – 67.

Regarding claim 16, wherein the connection interface is a cartridge neck.  Since a cartridge neck has not been previously defined, the connection interface can be defined as a “cartridge interface”.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgin (2743042).
Regarding claim 17,  A cartridge for use in an oral care appliance (12) comprising:
a housing (22) for storing an oral care composition;
a connection interface (18 and 20) configured to form a detachable connection with the oral care appliance; and
a valve assembly positioned in the connection interface and comprising at least two valves (26 and 30);
an air intake aperture (44) on the housing (22) of the cartridge; and
a valve (46) of the air intake aperture;
wherein the air intake aperture is configured to regulate pressure inside the cartridge (pressure is regulated via intake aperture 44); and
wherein the valve of the air intake aperture is configured to prevent the oral care composition from leaking out of the cartridge.  V-shaped circumferential groove (48) facilitates a seal (see col. 2, lines 54 – 64).

Regarding claim 18, wherein the air aperture in the cartridge is configured to regulate pressure differences in the cartridge and the surrounding air. Pressure is regulated via intake aperture 44, which is in communication with the surrounding air.

Regarding claim 19, wherein the valve of the air intake aperture permits insertion of air inside the cartridge to equalize the pressure when the oral care composition is aspirated or dispensed from the cartridge. A vacuum created in flexible bulb 24 by applying pressure draws air into housing 22 to equalize the pressure.

Regarding claim 20, wherein the air intake aperture (44) and the valve (46) of the air intake aperture are configured to regulate an inlet of air into the cartridge. Air intake is regulated via intake aperture 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Endo (4692047).
Regarding claims 5, the Jang reference discloses the invention substantially as claimed, but doesn’t disclose the housing comprising a flexible membrane configured to deform in response to pressure variations. However, the Endo reference discloses another oral care appliance and cartridge having a flexible membrane (28; Fig. 7) to store oral care composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Jang device to have a flexible membrane as, for example, taught by the Endo reference since flexible membranes are well known in the art and would be obvious to try without unexpected results.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of D’Antonio (7086431; discussed supra).
Regarding claim 6, the Jang reference discloses the invention substantially as claimed, but doesn’t disclose the at least two valves of the valve assembly being made of a flexible material. However, the D’Antonio reference discloses the invention substantially as claimed (discussed supra), and further discloses flexible duck bill valves to control the flow of oral care composition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the duck bill valves for the valves on the Jang device as, for example, taught by the D’Antonio reference since it is well known in the art and would be obvious to try without unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various oral care appliances similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753